DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022 has been considered.
Claim Status
Claims 1-20 are cancelled and claims 21-25 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2013056467A to Fujikawa et al. (see attached computer-generated English-language translation).
Regarding claim 21, Fujikawa et al. discloses an aqueous dispersion comprising a cationic polyurethane substantially identical to the claimed PU resin (see paragraph [0032] of the original version and page 1 of the translation). It is noted that the recitation of “for use in fabricating an in-mold coated article” is merely an intended use that does not serve to define the structure and/or property of the dispersion. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” MPEP 2111.02 (II). Since the prior art dispersion, which is intended to be used for an ink-receiving layer, is identical to the claimed dispersion, it therefore has an inherent capability of an in-mold coating composition. Claim 21 is therefore anticipated. The features of claim 22 can be found on top of page 6 and example 1 (page 10). Regarding claim 24, the prior art most preferred aqueous medium is water without any volatile organic solvents (top of page 6).

Claims 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012211284A to Kataue et al. for the same reasons as above (see pages 1 and 7 and the examples of the attached computer-generated English-language translation, and paragraph [0006] of the original document).

Claims 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2006001421A1 (= US 7,964,665B2) to Nagao et al. for the same reasons as above (see the abstract, line 59 of column 21 and the examples).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2006001421A1 (= US 7,964,665B2) to Nagao et al.
Regarding claims 23 and 25, the dispersions of claims 21-22 and 24 are disclosed by Nagao et al. as explained above. While Nagao et al. is silent about a Tg of the polyurethane, it is reasonable for the examiner to believe that it has the same Tg as the claimed polyurethane because the latter is said to be “provided in PCT Pub. No. PCT/JP2005/011736”, which was published as Nagao et al. Alternatively, as the prior art dispersion is dried to a waterproof film at ambient temperature (lines 35-44 of column 32) and it is designed to have good adhesion to the substrate (col. 1-2), it is obvious to expect it to be soft and runny near room temperature. In other words, the dispersion is expected to have a Tg lower than 25oC, such as below 20oC. Since the Office does not have the means to conduct experiments, the burden of proof is now shifted to the applicant to show otherwise. See MPEP 2112 (III-V).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762